Exhibit 10.2

AMBER ROAD, INC.

2012 Omnibus Incentive Compensation Plan

Performance Shares Award Certificate

Amber Road, Inc., a Delaware corporation (the “Company”), hereby awards
[                    ] (the “Grantee”) [                    ] performance shares
(the “Performance Shares”) as of February 19, 2015 (the “Date of Grant”),
subject to the terms and conditions set forth in this Performance Shares Award
Certificate (the “Award Certificate”) and the Company’s 2012 Omnibus Incentive
Compensation Plan.

 

  1. General. The Performance Shares are granted to the Grantee under the
Company’s 2012 Omnibus Incentive Compensation Plan, as amended and restated
January 29, 2014 (the “Plan”). All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Award Certificate but not defined herein shall have the same
meanings as in the Plan. If there is any conflict between the provisions of this
document and mandatory provisions of the Plan, the provisions of the Plan
govern. This Award Certificate shall also be subject to the rules and
regulations under the Plan adopted from time to time by the Committee and the
decisions and determinations of the Committee shall be final and binding.

 

  2. Nontransferability. The Grantee may not transfer the Performance Shares or
any rights hereunder to any third party. Any purported transfer or encumbrance
in violation of the provisions of this Section 2, shall be void ab initio, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Performance Shares.

 

  3. Vesting and Forfeiture. Subject to paragraph 4 below, the percentage of the
Grantee’s Performance Shares that vest (the “Vested Percentage”) will be the
percentage indicated in the table below based on the total revenue of the
Company on a consolidated basis for fiscal year 2017 if the Grantee remains in
continuous employment with the Company (or any of its Affiliates) through the
date the Committee certifies the total revenue for fiscal year 2017 and
authorizes the issuance of Shares to the Grantee pursuant to this Award
Certificate (the “Determination Date”). The Determination Date will not occur
until after the Company releases its Form 10-K for fiscal year 2017.

 

Fiscal Year 2017 Total Revenue Achieved
($ millions)

  

Vested Percentage

$129.43 or more

   120%

$117.66

   100%

$105.89

   50%

Less than $105.89

   0%

Target performance of $117.66 million represents a 22% compound annual growth
rate in total revenue over the Company’s total revenue for fiscal year 2014. If
total revenue for fiscal year 2017 exceeds $117.66 million but is less than
$129.43 million, or if total revenue for fiscal year 2017 exceeds $105.89
million but is less than $117.66 million, the Vested Percentage will determined
by lineal interpolation. The Grantee will forfeit all of his Performance Shares
and the Grantee will not be entitled to receive any Shares in settlement of such
Performance Shares if the Grantee ceases to be employed by the Company or any of
its Affiliates at any time prior to the Determination Date or if the Company’s
total revenue for fiscal year 2017 is less than $105.89.

 

  4.

Adjustments. In addition to any adjustment to the number of Performance Shares
pursuant to Section 4.2(a) of the Plan, in the event of any corporate
acquisitions or dispositions by the Company or any of its subsidiaries (whether
by means of a merger or consolidation, by purchase or sale of stock or assets or
by spinoff or any similar transaction) that occurs after the Date of Grant (a
“Corporate Transaction”), the Committee may, in its sole and absolute
discretion, adjust the total revenue objectives or exclude revenues from any
entity or



--------------------------------------------------------------------------------

  business acquired by the Company in a Corporate Transaction or otherwise
increase or decrease the number of Shares issued upon settlement of the
Performance Shares to reflect the impact that such Corporate Transaction may
have on the Company’s total revenue for fiscal year 2017.

 

  5. Settlement. On or as soon as practicable after the Determination Date, the
Company shall settle the Phantom Shares granted herein by issuing to the Grantee
the number of Shares equal to the number of Phantom Shares granted hereunder
multiplied by the Grantee’s Vested Percentage, rounded down to the next whole
Share.

 

  6. Miscellaneous.

(a) Written Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Award Certificate to the extent that the amendment is
applicable hereto. This Award Certificate shall be binding upon the heirs,
executors, administrators and successors of the Company and the Grantee. No
amendment or alteration of this Award Agreement that may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company. Except as provided in
paragraph 4, no amendment, alteration, suspension or termination of this Award
Certificate that may materially impair the rights of the Grantee with respect to
the Performance Shares shall be valid unless expressed in a written instrument
executed by the Grantee.

(b) No Promise of Employment. Neither this Award Certificate nor the Performance
Shares granted hereunder shall constitute or be evidence of any agreement or
understanding, express or implied, that the Grantee has a right to continue as
an employee of the Company or any Affiliate for any period of time, or at any
particular rate of compensation.

(c) Governing Law. The validity, construction, and effect of this Award
Certificate shall be determined in accordance with the laws (including those
governing contracts) of the state of Delaware, without giving effect to
principles of conflicts of laws, and applicable United States federal law.

(d) Unfunded Obligations. The grant of the Performance Shares and any provision
for distribution of Shares in settlement of the Grantee’s Performance Shares
granted hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in the Grantee any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for the Grantee. With respect to the Grantee’s entitlement to any
distribution hereunder, the Grantee shall be a general creditor of the Company.

(e) Tax Withholding. The Grantee shall make such arrangements with the Company
as may be necessary to satisfy applicable tax withholding obligations in
accordance with Section 18.1(a) of the Plan.

(f) Shareholder Rights. The Grantee and any Beneficiary shall not have any
rights with respect to Shares (including voting rights) covered by this Award
Certificate prior to the settlement of the Performance Shares and distribution
of the Shares as specified herein.

IN WITNESS WHEREOF, AMBER ROAD, INC. has caused this Award Certificate to be
executed by the undersigned duly authorized officer.

 

AMBER ROAD, INC. By:   Name: Title:

 

2